Citation Nr: 0421552	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to February 18, 1993, 
for a 100 percent disability evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.

The matter arose from a June 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a November 2002 decision, the Board of 
Veterans' Appeals (Board) denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

By order of the Court dated March 5, 2003, the November 2002 
Board decision was vacated and remanded further development 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  In January 2003, the Board remanded this case 
to the RO for VCAA compliance.  


FINDINGS OF FACT

1.  By rating decision dated in August 1990, the RO assigned 
a 50 percent evaluation for PTSD from January 12, 1990.

2.  By rating decisions dated in September 1991 and April 
1993, the RO denied an evaluation in excess of 50 percent for 
PTSD; the veteran did not appeal.

3.  By rating decision dated in September 1997, the RO 
assigned a 100 percent evaluation for PTSD from March 8, 
1996.

4.  In May 1999, additional VA treatment records showing 
treatment for PTSD in beginning February 18, 1993, were 
associated with the claims file.

5.  In a June 2002 decision, the RO assigned an effective 
date of February 18, 1993 for a 100 percent evaluation for 
PTSD.

6.  There is no competent evidence of an ascertainable 
increase in disability in the veteran's between September 
1991 and February 18, 1993.

7.  The veteran did not file a claim or informal claim for 
increase prior to February 18, 1993.


CONCLUSION OF LAW

The criteria for an effective date, prior to February 18, 
1993, for a 100 percent disability evaluation for PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a January 2004 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the veteran has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 




Background

By rating decision dated in August 1990, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation from January 12, 1990.  A September 1991 rating 
decision continued the 50 percent evaluation for PTSD.  The 
veteran did not appeal.

Thereafter, the veteran received VA treatment for his PTSD.  
In December 1991, he reported that his sleep had been 
interrupted.  He related that he slept with a gun under his 
mattress and a baseball bat beside his bed.  H related that 
he would never use the gun or the bat, but felt safer with 
them in order to defend his family.  The diagnosis was PTSD 
with moderate anxiety.  In February 1992, it was noted that 
the veteran had some insight into the fact that his emotional 
issues were worsening.  He had a significant stutter.  The 
veteran appeared to need and want one on one treatment.  This 
was discussed with him as well as in-patient treatment.  In 
March 1992, the veteran received follow-up treatment and 
discussed combat experiences.  In April 1992, it was noted 
that the veteran had moved and was making a positive 
adjustment.  In June 1992, the veteran was counseled after he 
had become upset when a family member was assaulted.  He 
continued to be counseled over the next several months.  He 
admitted to flying off the handle with his children and to a 
physical confrontation with neighbors.  

On December 4, 1992, the veteran reported that he was in 
trouble with his wife.  He related that he had gotten out of 
control and had torn up the house.  His wife had obtained a 
restraining order against him.  The veteran was admitted to a 
VA hospital on that date for treatment of his explosiveness 
and poor control with anger.  He was admitted voluntarily.  
It was noted at that time that the veteran had fought with 
his wife and had slapped her.  Mental status examination 
revealed that the veteran was well-groomed, appropriately 
dressed, tidy, and neat.  He displayed a cooperative attitude 
with appropriate affect and no overt deranged behavior.  He 
denied overt depression or elated mood.  He denied suicidal 
ideation, urge or plan.  There was no indication of an overt 
thought disorder or delusional hallucinations.  He was not 
considered psychotic.  He was oriented times three and had 
fair recent and remote memory.  His functioning showed 
average intelligence.  His insight and judgment were fair.  
The veteran described symptoms of PTSD such as rather poor 
control over his anger, rate, and active social isolation 
with occasional nightmare and flashbacks.  He also had 
hyperalertness.  The veteran indicated that he was easily 
triggered to have a flashback with a minor outside stimulus.  
During the hospitalization, the veteran attended individual, 
group, and psychopharmacological therapy.  He took his 
medication regularly and participated in all assigned 
activities faithfully.  He made rapid improvement of 
reintegration of his functioning with not much complaining 
about his various PTSD symptoms such as poor control over his 
anger.  He did not display any loss of anger or rage 
reactions throughout his entire hospitalization.  He had many 
communications with his wife and visits from her.  She 
indicated that she had dropped the restraining order and 
wanted him home.  The veteran was discharged on December 18. 
1992, and was noted to be stable at that time.  His prognosis 
was considered good.  

In an April 1993 rating decision, an increased rating for 
PTSD was denied.  The veteran did not appeal.  

In October 1993, the veteran was afforded a VA examination.  
The diagnosis was PTSD, moderate to severe.  Global 
assessment of functioning was 45.  

In May 1995, the veteran was treated by VA.  The veteran 
appeared more anxious and was sleeping less.  He was 
stuttering more.  In August 1995, he was slightly anxious and 
oriented times three.  In January 1996, it was noted that the 
veteran could not control his anger in a confrontation with 
his ex-wife and her boyfriend.  He later reported calming 
down.  

In March 1996, correspondence was received from the veteran 
in which he stated that he was seeking an increased rating 
for PTSD.  He stated that he had been treated at a VA 
facility for PTSD-related stress.

In May 1996, he was afforded a VA psychiatric examination.  
The diagnosis was PTSD.  The GAF was 40 and the highest GAF 
in the past year was 45.  A Social and Industrial survey 
revealed moderate to severe PTSD.  It was noted that his 
occupational and personal life were deeply affected by his 
symptoms and behaviors.  

In a June 1996 rating decision, an increased rating for PTSD 
was denied.  The veteran perfected an appeal.  By rating 
decision, dated in September 1997, a 100 percent disability 
evaluation was assigned for PTSD from March 8, 1996.

In a July 1998 notice of disagreement, the veteran asserted 
that an effective date of May 5, 1991 was warranted.

VA records, associated with the veteran's claims folder in 
May 1999, reflect that the veteran was hospitalized from 
February 18, 1993 to April 25, 1993 for PTSD with poor 
control of his rage.  Treatment records dated in February 
1993 noted that he was hallucinating and delusional, was 
yelling and disruptive to the sleep of others, picking at 
things in the air, and was becoming increasingly more 
agitated.

By rating decision dated in June 2002, a 100 percent 
evaluation for PTSD was granted from February 18, 1993.


Laws and Regulations

Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.157 
provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will 
be accepted as a claim when such reports relate to 
examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.



Rating Criteria for a Psychiatric Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised.  The veteran psychiatric disorder was rated under 38 
C.F.R. § 4.132, Diagnostic Code 9411 (PTSD).  Under the old 
criteria, a 50 percent evaluation was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating, under the old criteria, is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. § 
4.130.  As the Board is analyzing whether the veteran 
warranted a 100 percent evaluation for his psychiatric 
disability prior to February 18, 1993, the new rating 
criteria is not relevant.




Analysis

Initially, the Board notes that the RO denied the veteran's 
claim of entitlement to an increased evaluation for PTSD by 
rating decisions dated in September 1991.  The veteran did 
not appeal and the decision became final.  We cannot revisit 
that determination.  See Hazan.  Similarly, the April 1993 
rating decision is final based on the evidence of record.  It 
is noted that the veteran has not alleged CUE that decision.  
However, the Court in Hazan noted that 38 U.S.C.A. 
§ 5110(b)(2) requires a review of all the evidence of record 
(not just evidence not previously considered) at to the 
disability in order to ascertain the earliest possible 
effective date.  The Court emphasized that the determination 
was to be made on all the evidence of record.  The Court did 
recognize a limitation in that 38 U.S.C.A. § 5110(b)(2) noted 
that the application had to be received within one year from 
such date.  

Subsequent to the veteran's recent claim for an earlier 
effective date for a 100 percent rating for PTSD, VA records, 
dated from February 18, 1993 to April 25, 1993, were 
associated with the claims folder in May 1999.  The Board 
notes that these records were not reviewed in conjunction 
with the April 1993 rating decision.  

As noted, once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  
Further, 38 C.F.R. § 3.155(c) provides that when a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151 
or 38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

In this case, the veteran's VA treatment for psychiatric 
disability, commencing in February 1993, constituted a claim 
for increase.  See 38 C.F.R. §§ 3.155(c), 3.157.  A claim for 
compensation was previously allowed.  Therefore the first 
part of 38 C.F.R. § 3.157 has been satisfied: compensation is 
in effect.  Next, the veteran was seen at a VA facility where 
he was treated for his psychiatric disability.  Therefore, 
the second part of 38 C.F.R. § 3.157 was satisfied: VA 
treatment for the service-connected disability.  

Thus, the VA records, which were not previously reviewed, 
were accepted as a claim for an increase by the AOJ.  The AOJ 
determined that this evidence showed an ascertainable 
increase in disability in the PTSD.  The RO recognized and 
determined that the additional records constituted both new 
and material evidence and claims pursuant to 38 C.F.R. 
§§ 3.155, 3.157.  Thus, by rating decision dated in June 
2002, a 100 percent evaluation for PTSD was granted from 
February 18, 1993.  Insofar as the June 2002 rating decision 
assigned an effective date from February 18, 1993, the issue 
of the effective date subsequent to the effective date 
assigned was resolved in the veteran's favor.  Therefore, the 
issue before the Board is entitlement to an effective date 
prior to February 18, 1993 for an evaluation in excess of 50 
percent or an earlier effective date for the 100 percent 
rating.  

The Board notes that Social Security Administration (SSA) 
records reflect that the veteran was determined to be 
disabled as a result of PTSD in December 1989, based on a 
report dated May 13, 1989.  While 38 C.F.R. § 3.153 provides 
that certain claims filed with SSA will be considered claims 
for death benefits for VA purposes, and considered to have 
been received by VA on the date of receipt by SSA pursuant to 
38 C.F.R. § 3.201 (2001), such is inapplicable in this case 
as the veteran is not deceased.

The Board notes that the records do not include competent 
evidence of an ascertainable increase in disability prior to 
February 18, 1993.  The records prior to February 18, 1993, 
show treatment for psychiatric disability.  In December 1991, 
the veteran exhibited moderate anxiety.  Thereafter, in 
February 1992, he showed insight into his behavior and his 
situation.  Over the next few months, the veteran had an 
episode where he got into a physical confrontation with a 
neighbor; however, the veteran also indicated his desire to 
maintain his relationships and was trying to improve his 
situation with treatment.  In December 1992, the veteran was 
hospitalized after he lost his temper with his wife.  During 
treatment, the veteran was cognitively intact and his PTSD 
symptoms were controlled.  He was successfully taking 
medication and participating fully in therapy.  He also 
reconciled with his wife.  It was noted that the veteran was 
stable and his prognosis was good.  In sum, the Board finds 
that this evidence also does not show that the veteran's 
disability level was more than considerably impaired.  Since 
the veteran was not more than considerably impaired, there 
was no ascertainable increase in disability shown in these 
records.  

Thus, although VA records were received between the final 
September 1991 rating decision and the February 18, 1993 
assigned effective date for a 100 percent rating for PTSD, 
there was not an increase in disability was "ascertainable."  
Likewise, in the year preceding the February 18, 1993 claim, 
it was not factually ascertainable that the veteran's PTSD 
was 100 percent disabling or more than 50 percent disabling.  

Thus, from September 1991 final decision, until the February 
18, 1993 effective date, there was no evidence upon which it 
could be factually ascertained that his PTSD increased in 
severity, and thus there is no basis for an effective date 
prior to the date assigned by the RO, February 18, 1993.  
Hazan.  Specifically, the evidence on file does not show that 
the attitudes of all the veteran's contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there was no evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
evidence showing that the veteran was demonstrably unable to 
obtain or retain employment.  Similarly, there is nothing to 
justify an evaluation in excess of 50 percent, as previously 
noted.  

In sum, the September 1991 rating decision and the April 1993 
decision confirming a 50 percent evaluation for PTSD were not 
appealed and became final based on the evidence then of 
record.  The Board has considered all the evidence of record.  
Specifically the Board has searched for evidence contemplated 
by 38 U.S.C.A. § 5110(b)(2) (see Hazan) or any indication of 
a claim or informal claim for increase that was unrecognized.  
In regard to evidence of an increase within 1 year prior to 
the claim  (See 38 U.S.C.A. § 5110(b)(2)), there was no 
evidence of an increase in disability.  Furthermore, there 
were no claims or informal claims for increase that had not 
been adjudicated.  Although Hazan provides a basis for 
revisiting certain types of evidence, Hazan did not 
invalidate 38 U.S.C.A. § 5110(b)(2).  In the absence of a 
claim, an informal claim or evidence consistent with 
38 U.S.C.A. § 5110(b)(2) showing an increase in disability 
prior to February 18, 1993, there is no basis to assign 
either an evaluation in excess of 50 percent or an earlier 
effective date for a 100 percent prior to February 18, 1993.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to February 18, 
1993, for an award of a 100 percent evaluation for PTSD.


ORDER


An effective date, prior to February 18, 1993, for a 100 
percent disability evaluation for PTSD is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



